Exhibit 10.1

AMENDMENT NO. 1 TO STOCKHOLDERS’ AGREEMENT AND H&F CONSENT

THIS AMENDMENT NO. 1 TO STOCKHOLDERS’ AGREEMENT AND H&F CONSENT is made as of
November 18, 2015 (this “Agreement”) by and among Change Healthcare, Inc. (f/k/a
Beagle Parent Corp.), a Delaware corporation (the “Company”), Change Healthcare
Intermediate Holdings, Inc. (f/k/a Beagle Intermediate Holdings, Inc.), a
Delaware corporation (“Intermediate Holdings”), Change Healthcare Holdings, Inc.
(f/k/a Emdeon, Inc.), a Delaware corporation (the successor to Beagle
Acquisition Corp., “Change Healthcare Holdings”), Blackstone Capital Partners VI
L.P., Blackstone Family Investment Partnership VI - ESC L.P., Blackstone Family
Investment Partnership VI L.P., H&F Harrington AIV II, L.P., HFCP VI Domestic
AIV, L.P., Hellman & Friedman Investors VI, L.P., Hellman & Friedman Capital
Executives VI, L.P. and Hellman & Friedman Capital Associates VI, L.P. Each
capitalized term used and not defined herein shall have the meaning assigned to
it in the Original Agreement (as defined below).

RECITALS

WHEREAS, the parties hereto are party to that certain Stockholders’ Agreement
dated as of November 2, 2011 (the “Original Agreement”), by and among
Blackstone, H&F, the Company, Intermediate Holdings, Change Healthcare Holdings
and the Stockholders party thereto;

WHEREAS, (i) Blackstone Capital Partners VI L.P., Blackstone Family Investment
Partnership VI - ESC L.P., and Blackstone Family Investment Partnership VI L.P.
hold a Majority in Interest of the Company Shares and (ii) H&F Harrington
AIV II, L.P., HFCP VI Domestic AIV, L.P., Hellman & Friedman Investors VI, L.P.,
Hellman & Friedman Capital Executives VI, L.P. and Hellman & Friedman Capital
Associates VI, L.P. hold a Majority in Interest of the Company Shares held by
H&F;

WHEREAS, pursuant to Section 3.1(a) of the Original Agreement, Blackstone may
elect to increase the size of the Board of Directors from five (5) directors to
seven (7) directors to accommodate the election of two (2) independent directors
to be selected by Blackstone, in consultation with H&F;

WHEREAS, pursuant to Section 8.9(a) of the Original Agreement, the parties
hereto, comprising the holders of a Majority in Interest of Company Shares,
desire to amend the Original Agreement to allow Blackstone to elect to increase
the size of the Board of Directors to eight (8) directors to accommodate the
election of three (3) independent directors to be selected by Blackstone, in
consultation with H&F, (the “Board Amendment”) and to make related changes to
Section 3.1(e) of the Original Agreement relating to quorum requirements for a
meeting of the Board of Directors (the “Quorum Amendment” and, together with the
Board Amendment, the “Amendments”), in each case, as set forth in Sections 1 and
2 hereto;

WHEREAS, Blackstone proposes to exercise its election to increase the size of
the Board of Directors from seven (7) to eight (8) directors following the
effectiveness of the Board Amendment (the “Board Increase”); and



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 3.2(a)(vi)(A) of the Original Agreement, H&F is
entitled, and the Majority H&F Investors desire, to consent to the Board
Increase.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

SECTION 1. Amendment to Section 3.1(a) of the Original Agreement. Section 3.1(a)
of the Original Agreement is hereby amended by restating the first proviso of
the first sentence of such section as follows:

“provided, that at Blackstone’s election, the size of the Board of Directors may
be increased to eight (8) directors to accommodate the election of three
(3) independent directors to be selected by Blackstone, in consultation with
H&F;”

SECTION 2. Amendment to Section 3.1(e) of the Original Agreement. Section 3.1(e)
of the Original Agreement is hereby amended by restating the first sentence of
such section as follows.

“A quorum for a meeting of the Board of Directors shall require the attendance
in person, telephonically, or in any other manner permitted by applicable law,
of (i) a majority of all of the members of the Board Directors, (ii) for so long
as H&F has the right to designate a director to the Board of Directors pursuant
to Section 3.1(a), the H&F Designee (provided, that if the H&F Designee is
absent or wishes to recuse himself or herself for any reason, such H&F Designee
may appoint an alternate director or give a proxy to another director or an
alternate director of his or her choosing) and (iii) for so long as Blackstone
has the right to designate a director to the Board of Directors pursuant to
Section 3.1(a), one (1) Blackstone Designee (provided, that if such Blackstone
Designee is absent or wishes to recuse himself or herself for any reason, such
Blackstone Designee may appoint an alternate director or give a proxy to another
director or an alternate director of his or her choosing).”

SECTION 3. H&F Consent. Pursuant to Section 3.2(a)(vi)(A) of the Original
Agreement, the Majority H&F Investors hereby consent to the proposed increase in
the size of the Board of Directors to eight (8) directors.

SECTION 4. Effect of Agreement. This Agreement shall apply and be effective only
with respect to the provisions of the Original Agreement specifically referred
to herein. Except as expressly provided hereby, this Agreement shall not
constitute a waiver or amendment of any term or condition of the Original
Agreement and all such terms and conditions shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Upon the execution
hereof, the Amendments and the Original Agreement shall constitute one
agreement.

SECTION 5. Further Assurances. Each party hereto agrees to execute, acknowledge,
deliver, file and record such certificates, amendments, instruments and
documents, and to do and cause to be done all such other acts and things, as may
be required by Law or as may be reasonably necessary or advisable to carry out
the intent and purpose of this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER STATE.

SECTION 7. Counterparts. This Agreement may be executed in any number of
separate counterparts (including by facsimile or by electronic mail if in .pdf
format) each of which when so executed shall be deemed to be an original and all
of which together shall constitute one and the same agreement.

SECTION 8. Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective successors and permitted
assigns.

SECTION 9. Headings. The heading references herein are for convenience purposes
only, do not constitute a part of this Amendment and shall not be deemed to
alter or affect the meaning or interpretation of any provision hereof.

SECTION 10. Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes any prior
agreements or understandings.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

CHANGE HEALTHCARE, INC. By:  

/s/ Gregory T. Stevens

  Name: Gregory T. Stevens   Title: General Counsel and Secretary CHANGE
HEALTHCARE INTERMEDIATE HOLDINGS, INC. By:  

/s/ Gregory T. Stevens

  Name: Gregory T. Stevens   Title: General Counsel and Secretary CHANGE
HEALTHCARE HOLDINGS, INC. By:  

/s/ Gregory T. Stevens

  Name: Gregory T. Stevens   Title: General Counsel and Secretary

[Signature page to Amendment No. 1 to Stockholders’ Agreement and H&F Consent]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS VI L.P. By:   Blackstone Management Associates VI
L.L.C.,   its General Partner By:   BMA VI L.L.C.,   its Sole Member By:  

/s/ Neil P. Simpkins

  Name: Neil P. Simpkins   Title: Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP VI-ESC L.P. By:   BCP VI Side-By-Side GP, L.L.C.,   its
General Partner By:  

/s/ Neil P. Simpkins

  Name: Neil P. Simpkins   Title: Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP VI L.P. By:  

BCP VI Side-By-Side GP, L.L.C.,

its General Partner

By:  

/s/ Neil P. Simpkins

  Name: Neil P. Simpkins   Title: Senior Managing Director

[Signature page to Amendment No. 1 to Stockholders’ Agreement and H&F Consent]



--------------------------------------------------------------------------------

H&F HARRINGTON AIV II, L.P. By:   Hellman & Friedman Investors VI, L.P.,   its
General Partner By:   Hellman & Friedman LLC,   its General Partner By:  

/s/ P. Hunter Philbrick

  Name: P. Hunter Philbrick   Title: Managing Director HFCP VI DOMESTIC AIV,
L.P. By:   Hellman & Friedman Investors VI, L.P.,   its General Partner By:  
Hellman & Friedman LLC,   its General Partner By:  

/s/ P. Hunter Philbrick

  Name: P. Hunter Philbrick   Title: Managing Director HELLMAN & FRIEDMAN
INVESTORS VI, L.P. By:   Hellman & Friedman LLC,   its General Partner By:  

/s/ P. Hunter Philbrick

  Name: P. Hunter Philbrick   Title: Managing Director

[Signature page to Amendment No. 1 to Stockholders’ Agreement and H&F Consent]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL EXECUTIVES VI, L.P. By:   Hellman & Friedman
Investors VI, L.P.,   its General Partner By:   Hellman & Friedman LLC,   its
General Partner By:  

/s/ P. Hunter Philbrick

  Name: P. Hunter Philbrick   Title: Managing Director HELLMAN & FRIEDMAN
CAPITAL ASSOCIATES VI, L.P. By:   Hellman & Friedman Investors VI, L.P.,   its
General Partner By:   Hellman & Friedman LLC,   its General Partner By:  

/s/ P. Hunter Philbrick

  Name: P. Hunter Philbrick   Title: Managing Director

[Signature page to Amendment No. 1 to Stockholders’ Agreement and H&F Consent]